MEMORANDUM *
Jose Antonio Bolanos-Rodas (“Bola-nos”), a native and citizen of El Salvador, petitions for review of a decision of the Board of Immigration Appeals (“BIA”). The BIA dismissed his appeal from a decision of the Immigration Judge denying his application for asylum and withholding of deportation. We deny the petition.1
*945Bolanos contends that the BIA erroneously concluded that he failed to establish past persecution or a well-founded fear of future persecution on account of a statutorily-protected ground. See 8 U.S.C. §§ 1101(a)(42)(A), 1158(b). The BIA’s decision, however, may be reversed “only if the evidence ‘was so compelling that no reasonable factfinder could fail to find the requisite fear of persecution.’ ” Cruz-Navarro v. INS, 232 F.3d 1024, 1028 (9th Cir.2000) (quoting INS v. Elias-Zacarias, 502 U.S. 478, 483-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992)). The evidence of persecution that Bolanos has presented is insufficient to compel reversal of the BIA’s decision. See Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir.2000) (stating that, in order to disturb the BIA’s decision, the evidence must not only support, but compel reversal).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir. R. 36-3.


. Because deportation proceedings were commenced against B oíanos prior to April 1, 1997, and the final order of deportation was entered after October 30, 1996, we have jurisdiction over his petition pursuant to 8 U.S.C. § 1105 a, as amended by § 309(c)(4) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996. Chand v. INS, 222 F.3d 1066, 1073 (9th Cir.2000).